DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/function, such omission amounting to a gap between the elements and function.  See MPEP § 2172.01.  
Line 16 recites: “components within said housing for causing….”.  It is unclear as to how “components” can cause the claimed function of devitalization of weed seeds as any imaginable element can be defined as a component.  The claim is unclear as it is lacking specific structure for performing the function without reading limitations in from the specification.  
Applicant must amend the claim to add further structure capable of performing the function or clearly indicate that the “components” be interpreted under 35 U.S.C 112(f).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11, 14, 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmen (USPN 8210915) in view of Harrington (USPN 8152610).
Regarding claims 1, 7, 14, 17 and 20, Holmen discloses a combine harvester (1) comprising: a separation system for separating from harvested crop a first material comprising straw and a second material comprising chaff and weed seeds (column 5 lines 1-16.  In figure 2 straw would exit straw shaker 7 and chaff and weed seeds would exit sieve 6); chopper housing arranged to receive the first material containing straw a chopper rotor mounted in the chopper housing for rotation about a horizontal axis across the combine harvester and having a plurality of chopping blades for chopping the straw for discharge (Figure 2 shows a chopper 2 mounted in a chopper housing) a straw spreading device (2/8) for receiving the first material comprising straw and spreading the straw in a spreading action at least to the sides of the combine harvester (Column 5 lines 20-36); the straw spreading device including a rotary component for generating a stream of straw and air (Figure 2 shows chopper 2 that generates a stream 11);
and a chaff spreader (10) and at least one chaff spreader discharge mouth for discharge of the second material; said at least one discharge mouth being arranged so as to direct at least some of the second material in said airstream to combine with the stream of straw and air to provide common spreading of the straw and second material and so that additional air flow from the discharge mouth enhances the spreading action of the straw and second material from the straw spreading device (Figures 2 and 5 shows chaff spreader directing the discharge to spreader 8 as discussed in columns 5 and 7 lines 51-60 and 57-59. The discharge from spreader 10 is thrown to the spreader as shown in figure 2, and is directed to the center of the spreader as shown in figure 5.  Figure 5 shows that the rotation of the spreader elements would not be burdened by the incoming flow 24 from the spreaders 10 and is considered to enhance the rotation of the spreaders as the material entering would provide further propulsion of the spreaders in the direction of rotation).
the straw spreading device comprising: a chopper (2) housing arranged to receive the first material containing straw; a chopper rotor mounted in the chopper housing having a plurality of chopping blades of the rotor cooperating with stationary blades of the housing for chopping the straw for discharge from the chopper housing (Figure 8); 
wherein the chaff spreaders are located vertically beneath at least a part of the chopper rotor; and wherein said at least one discharge mouth is located and oriented so as to direct the second material rearwardly underneath the chopper rotor and rearwardly to a position at the spreading device (Figure 2 shows chaff spreaders 10 under chopper 2 and directing an airstream of chaff 12 under the chopper rotor to a position at a rear end of the spreading device 10).
Holmen discloses a chaff spreader but is lacking wherein the chaff spreader would further destroy weed seeds.  
Harrington discloses a combine that separates straw and chaff and teaches the further processing of the chaff to destroy weed seeds (Abstract) via a weed seed destructor (11) for receiving a  second material, said at least one weed seed destructor comprising: a housing (31) at least one rotor (51 mounted on rotor axis 53) mounted for rotation including rotor surfaces (59/67) thereon for engaging the second material and for generating an airstream accelerating the second material in a direction outwardly from the axis (Column 5 lines 5-8 discloses the generation of airflow to move material from the inlet to the outlet); and at least one stator (52) arranged around and outwardly of the rotor for engaging the weed seeds in the accelerated said second material (Stator 52 is arranged to mesh with rotor 51 as shown in figure 3.  As shown in figure 3 the stator 52 is outwardly of the central axis pointed to by indicator 55); said at least one stator comprising a plurality of impact surfaces (69) for engaging the weed seeds in the accelerated second material to cause a plurality of impacts with the weed seeds; and a discharge mouth (37). 
Harrington discloses the notion of integrally forming the destructor (11) into a combine (Column 6 lines 44-46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holmen by replacing the chaff spreaders (10) with weed seed destructors as taught by Harrington for the purpose of destroying the majority of weed seeds mix into the chaff before discharging them onto the crop field.
In interest of compact prosecution, it is noted that applicant in co-pending applications has argued against the replacement of a chaff spreader with a weed seed devitalizer. These arguments were found persuasive with regards to the weight of the destructors in comparison with moveable mounting structures of light weight chaff spreaders. However, in view of the current rejection, the defined chaff spreaders (10) of Holmen are stationary and the mere replacement with a destructor is deemed a simple engineering problem solvable by one of ordinary skill in the art.

Regarding claim 2, Holmen figures 2 and 5 show 2 chaff spreaders with upstanding axes.  The combination is considered to replace both in the same arrangement to function as intended by Holmen with the additional benefit of weed seed destruction.

Regarding claim 11, the combination discloses wherein the discharge of the second material can be changed to a second direction (Holmen column 5 lines 56-60).

Regarding claim 21, the combination discloses wherein said at least one discharge mouth is arranged vertically beneath the bottom wall portion (Holmen figure 2 shows that the discharge mouths of spreaders 10 are below a bottom wall portion of the chopper).

Claims 15, 16, 22, 31-32 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable Holmen (USPN 8210915) in view of Harrington (USPN 8152610) as applied to claims 14 and 17 in further view of Farley (USPN 10653069).
Regarding claims 15, 16, 22, 31 and 34, the combination utilizes an active spreader system with counter rotating impellers (Holmen 16) and is lacking use of passive spreader that comprises a tailboard with a plurality of fins.  
Farley discloses a combine harvester with a MOG discharge assembly and teaches the known mechanical equivalence of active spreaders and passive spreaders (Column 5 lines 39-65 discloses the known use of either active or passive spreaders to spread MOG out the back of a combine harvester).  Farley further discloses wherein the passive spreader comprise a tailboard (90) with a plurality of fins (92) extending down from the tailboard.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by using a passive spreader with a tailboard and fins in place of the active counter rotating spreader as taught by Farley as an old and well known mechanical equivalent for spreading MOG out the back of a combine harvester.   

Regarding claims 32 and 35, the combination is considered to maintain the basic configuration of Holmen. Figure 2 shows that discharge 12 is directed rearwardly to the spreader portion 8 and passes underneath a bottom wall portion of the chopper housing.  

Allowable Subject Matter
Claims 24, 33 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4-22-2022 have been fully considered but they are not persuasive. 
Applicant on pages 11-19 argues the combination with Harrington (USPN 8152610) and for the purposes of compact prosecution also argues teachings of Berry (US 2015/0373913).  Examiner thanks applicant for properly bringing Berry into the arguments as Berry has been relied upon in past rejections and is directly relevant to the application.  
Applicant correctly points out that Harrington states in column 6 lines 44-46 that the weed seed destructor unit can be integrally formed with the harvester and argues that Harrington does not teach a mounting location.  Applicants argument is unpersuasive because Harrington clearly teaches an integration with a combine harvester.  The placement is therefore left to one of ordinary skill of the art.  One of ordinary skill in the art would obviously integrate a destructor unit at an outlet location of the chaff, one of ordinary skill in the art would not mount a destructor on the roof as argued by applicant as that would be ridiculous.  This is further noted by applicant via the teaching of Berry who clearly teaches the replacement of a chaff spreader with a weed seed destructor in ¶0045.  However, even without the teaching of Berry, examiner maintains that the teaching of integration by Harrington would lead one of ordinary skill in the art to the same conclusion of Berry, that it is obvious to replace a chaff spreader with a destructor unit.  
Examiner agrees with applicant that a destructor unit and a chaff spreader are indeed different elements.  However, applicant’s arguments regarding weight, power requirements, tire loading, road transport, access, and separate rigid mountings for a destructor are deemed moot as applicant is arguing limitations outside of the claims.  The claimed invention does pertain to inventive features solving any of applicant’s arguments.  The claimed invention is broad and therefore the broad and clear teachings of the combination are deemed appropriate.    
Applicant’s arguments that one of ordinary skill in the art just can’t replace a chaff spreader with a weed seed destructor are in error.  Harrington and Berry clearly disclose this possibility and therefore the problem of replacing a lighter chaff spreader with a heavier destructor unit becomes one of basic engineering which it is well within the skill of the art.  As applicant’s current claims do not provide a unique or inventive solution to this engineering problem or any of the problems argued, applicant’s arguments are not persuasive and the combination is deemed appropriate.  
Applicant further argues that Harrington nor Berry teaches discharging into the discharge stream of the chopper/spreader.  Harrington, and as brought in by applicant Berry, are merely relied upon for the teaching of weed seed destruction in the chaff.  The combinations would maintain the function of Holmen to discharge the chaff to the chopper/spreader output stream.  Harrington and Berry clearly teach weed seed destruction and both of their destructors still discharge material.  Both Harrington and Berry do not interfere with the intended discharge function of Holmen, therefore the rejection is deemed proper and is maintained.  
Applicant argues that the system of Holmen “feeds” material into an entry of the straw spreader and therefore does not combine the material with the stream from the chopper and the momentum is removed.  Examiner respectively disagrees, both the material from the chopper and the chaff spreader of Holmen is being feed into the spreader.  Once both materials are feed into the spreader they are considered to be combined in some manner.  There is no mention of lost momentum by Holmen, applicant appears to be speculating.  Examiner maintains that the flow of chaff would indeed increase momentum of the spreader of Holmen as clearly show by the spreader’s rotation and the flow of chaff entering the center.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671